



EXHIBIT 10.1


CALPINE CORPORATION
2017 EQUITY INCENTIVE PLAN


1.PURPOSE OF THE PLAN. The purpose of the 2017 Equity Incentive Plan (the
“Plan”) of Calpine Corporation, a Delaware corporation (the “Company”), is to
provide incentive for future endeavors and to advance the interests of the
Company and its stockholders by encouraging ownership of the common stock, par
value $0.001 per share (the “Common Stock”), of the Company by Employees and
Consultants and to enable the Company to compete effectively with other
enterprises for the services of such executives, employees and consultants as
may be needed for the continued improvement of the Company’s business, through
the grant of (a) options to purchase shares of Common Stock, either as Incentive
Stock Options or Nonstatutory Stock Options (collectively “Options”), (b) shares
of Common Stock that are subject to restrictions set forth in the Plan or any
individual award agreement (“Restricted Stock” or a “Restricted Stock Award”),
(c) Stock Appreciation Rights (as defined below), (d) restricted stock unit
awards (a “Restricted Stock Unit Award”, and collectively with a Restricted
Stock Award, a “Restricted Award”), (e) Performance Compensation Awards (as
defined below) and (f) Other Stock Based-Awards (such Options, Restricted
Awards, Stock Appreciation Rights, Performance Compensation Awards and Other
Stock Based-Awards, collectively, the “Awards”).
2.PARTICIPANTS.
(a)Awards may be granted under the Plan to such executives, employees and
consultants of the Company and its Affiliates (as defined below) as shall be
determined by the Committee as set forth in Section 6 of the Plan (each, a
“Grantee”); provided, however, that no Awards may be granted to any person if
such grant would cause the Plan to cease to be an “employee benefit plan” as
defined in Rule 405 of Regulation C promulgated under the Securities Act.
(b)Incentive Stock Options may be granted only to Employees. Awards other than
Incentive Stock Options may be granted to Employees and Consultants and those
individuals whom the Committee determines are reasonably expected to become
Employees and Consultants following the Date of Grant.
(c)A Ten Percent Stockholder shall not be granted an Incentive Stock Option
unless the exercise price of such Option is at least 110% of the Fair Market
Value of the Common Stock at the Date of Grant and the Option is not exercisable
after the expiration of five years from the Date of Grant.
(d)A Consultant shall not be eligible for the grant of an Award if, at the time
of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company (i.e., capital raising), or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.
3.EFFECTIVE DATE; TERM OF THE PLAN. The Plan was adopted on February 15, 2017 by
the Board, subject to the approval by the stockholders of the Company at the
2017 Annual Meeting of Stockholders on May 10, 2017 (the “Effective Date”). The
Plan will only be effective if it is approved by the stockholders of the Company
at the 2017 Annual Meeting. Any Awards granted under the Plan prior to such
stockholder approval shall be conditioned upon such approval and shall be null
and void if such approval is not obtained; provided, however, that Options and
Stock Appreciation Rights granted under the Plan prior to such stockholder
approval may not be exercisable until after such stockholder approval and no
shares of





--------------------------------------------------------------------------------





Common Stock may be delivered pursuant to a Restricted Stock Unit granted under
the Plan prior to such stockholder approval until after such stockholder
approval; provided further that Restricted Stock and other stock-based or
stock-related Awards may not be granted prior to obtaining stockholder approval.
If the Plan is not so approved by the stockholders of the Company, then the Plan
will be null and void in its entirety.
4.DEFINITIONS.
(a)“Affiliate” means any affiliate of the Company selected by the Committee;
provided, that, with respect to any “stock right” within the meaning of Section
409A of the Code, such affiliate must qualify as a “service recipient” within
the meaning of Section 409A of the Code and in applying Section 1563(a)(1), (2)
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) of the Code and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, the language “at least 50 percent” is used instead
of “at least 80 percent”; provided, that, with respect to Incentive Stock
Options, it shall mean any subsidiary or parent of the Company that is a
corporation and that at the time qualifies as a “subsidiary corporation” within
the meaning of Section 424(f) of the Code or a “parent corporation” within the
meaning of Section 424(e) of the Code.
(b)“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Nonstatutory Stock Option, a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Compensation Award, a Stock Appreciation Right,
and Other Stock Based-Award.
(c)“Award Agreement” means a written agreement between the Company and a Grantee
evidencing the terms and conditions of an individual Award grant. Each Award
Agreement shall be subject to the terms and conditions of the Plan.
(d)“Board” means the board of directors of the Company.
(e)“Cause” means (i) “Cause” as defined in the applicable Award Agreement, or
any employment agreement with the Company or an Affiliate, to which the Grantee
is a party, or (ii) if clause (i) does not apply, then:
(1)the Grantee’s act of fraud, dishonesty, misappropriation, or embezzlement
with respect to the Company;
(2)the Grantee’s conviction of, or plea of guilty or no contest to, any felony;
(3)the Grantee’s violation of the Company’s drug policy or anti-harassment
policy;
(4)the Grantee’s admission of liability for, or finding by a court or the SEC
(or a similar agency of any applicable state) of liability for, the violation of
any “Securities Laws” (as hereinafter defined) (excluding any technical
violations of the Securities Laws which are not criminal in nature). As used
herein, the term “Securities Laws” means any Federal or state law, rule or
regulation governing the issuance or exchange of securities, including without
limitation the Securities Act, the Exchange Act and the rules and regulations
promulgated thereunder;
(5)the Grantee’s failure after reasonable prior written notice from the Company
to comply with any valid and legal directive of the Chief Executive Officer or
the Board that is not remedied within thirty (30) days of the Grantee being
provided written notice thereof from the Company or the Grantee’s gross
negligence in performance, or willful non-performance, of any of the Grantee’s
duties and responsibilities with respect to the Company that is not remedied
within thirty (30) days of the Grantee being provided notice thereof; or





--------------------------------------------------------------------------------





(6)other than as provided in clauses (1) through (5) above, the Grantee’s
material breach of any material provision of the Plan that is not remedied
within thirty (30) days of the Grantee being provided written notice thereof
from the Company.
Cause shall be determined by the Committee unless it delegates the authority to
make such determination to the appropriate officers of the Company.
(f)     “Change in Control” shall mean:
(i)the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of either the then-outstanding shares of Common Stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or
(ii)individuals who, as of the Effective Date, constitute the Board (as of such
date, the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any person becoming a director
subsequent to such date whose election, or nomination for election, was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board or was effected in satisfaction of a contractual requirement
that was approved by at least a majority of the directors when constituting the
Incumbent Board (in each case, other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Company) shall be, for purposes of this section, considered as though such
person were a member of the Incumbent Board; or
(iii)consummation of a reorganization, merger, consolidation or share exchange,
in each case with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger, consolidation or share
exchange do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged, consolidated or other surviving entity’s then-outstanding
voting securities, or approval by the stockholders of the Company of a
liquidation or dissolution of the Company or consummation of the sale of all or
substantially all of the assets of the Company (determined on a consolidated
basis).
(g)“Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
(h)“Committee” means a committee of one or more members of the Board appointed
by the Board to administer the Plan in accordance with Section 6(e).
(i)“Common Stock” means the common stock, $0.001 par value per share, of the
Company.
(j)“Company” means Calpine Corporation, a Delaware corporation.
(k)“Consultant” means any person, including an advisor (a) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or who provides bona fide services to the Company
or an Affiliate pursuant to a written agreement or (b) who is a member of the
board of directors of an Affiliate; provided that, except as otherwise permitted
in Section 2(d) hereof, such person is a natural person and such services are
not in connection with the offer or sale of securities in a capital raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.
(l)“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of
the Code.
(m)“Date of Grant” means the date on which the Committee adopts a resolution, or
takes other appropriate action, expressly granting an Award to a Grantee that
specifies the key terms and conditions of the Award and from which the Grantee
begins to benefit from or be adversely affected by subsequent changes in





--------------------------------------------------------------------------------





the Fair Market Value of the Common Stock or, if a later date is set forth in
such resolution, then such date as is set forth in such resolution.
(n)    “Director” means a member of the Board.
(o)    “Disability” means (i) “Disability” as defined in the applicable Award
Agreement, or any employment agreement with the Company or an Affiliate, to
which the Grantee is a party, or (ii) if clause (i) does not apply, (A)
permanent and total disability as determined under the Company’s, or an
Affiliate’s, long-term disability plan applicable to the Grantee, or (B) if
there is no such plan applicable to the Grantee, “disability” as determined by
the Committee (in each case, to the extent applicable to any Award, as
determined consistent with Section 22(e)(3) or 409A(a)(2)(C) of the Code).
(p)    “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)    “Fair Market Value” means, as of any date, the value of the Common Stock
as determined below. The Fair Market Value on any date on which the Company’s
shares of Common Stock are registered under Section 12 of the Exchange Act and
listed on any national securities exchange shall be the closing price of a share
of Common Stock on any national securities exchange on such date (if the such
national securities exchange is not open for trading on such date, then the
closing price per share of the Common Stock on such national securities exchange
on the next preceding day on which the national securities exchange was open for
trading), and thereafter (i) if the Common Stock is admitted to quotation on the
over the counter market or any interdealer quotation system, the Fair Market
Value on any given date shall not be less than the average of the highest bid
and lowest asked prices of the Common Stock reported for such date or, if no bid
and asked prices were reported for such date, for the last day preceding such
date for which such prices were reported, or (ii) in the absence of an
established market for the Common Stock, the Fair Market Value determined in
good faith by the Committee and such determination shall be conclusive and
binding on all persons. Notwithstanding the foregoing, the determination of fair
market value in all cases shall be in accordance with the requirements set forth
under Section 409A of the Code.
(s)    “Form S-8” has the meaning set forth in Section 2(d).
(t)    “Free Standing Rights” has the meaning set forth in Section 15(a).
(u)    “Grantee” means a person to whom an Award is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Award.
(v)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(w)    “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 21(d)(iv) of the Plan; provided,
that, the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.
(x)    “Non-Employee Director” means a Director who is a “non-employee director”
within the meaning of Rule 16b-3.
(y)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.





--------------------------------------------------------------------------------





(z)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(aa)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
(bb)    “Option Agreement” means an agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan
and need not be identical.
(cc)    “Optionholder” means a Grantee to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
(dd)    “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.
(ee)    “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 21 of the
Plan.
(ff)    “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division or operational unit of the
Company) and shall be limited to the following:
(i)net earnings or net income (before or after taxes);
(ii)basic or diluted earnings per share (before or after taxes);
(iii)earnings before or after taxes, interest, depreciation and/or amortization;
(iv)net revenue or net revenue growth;
(v)gross revenue;
(vi)gross profit or gross profit growth;
(vii)net operating profit (before or after taxes);
(viii)cost management;
(ix)dividend payout ratios;
(x)market share;
(xi)measures of economic value added;
(xii)cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);
(xiii)book value per share;
(xiv)gross or operating margins;
(xv)net interest margins other margins;





--------------------------------------------------------------------------------





(xvi)working capital targets;
(xvii)return measures (including, but not limited to, return on assets, capital,
invested capital, equity, or sales);
(xviii)expense targets;
(xix)operating efficiency;
(xx)asset quality;
(xxi)enterprise value;
(xxii)employee retention;
(xxiii)asset growth;
(xxiv)dividend yield;
(xxv)productivity ratios;
(xxvi)share price (including, but not limited to, growth measures and total
stockholders return);
(xxvii)objective measures of customer satisfaction;
(xxviii)safety measures;
(xxix)debt management or ratios of income or equity to debt; and
(xxx)inventory control.
(xxxi)Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any business unit of the Company and/or an Affiliate or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria as compared to the performance of a group of comparable
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Criteria
above as compared to various stock market indices. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. In the event that
applicable tax and/or securities laws change to permit Committee discretion to
alter the governing Performance Criteria without obtaining stockholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval.
(gg)    “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Grantee,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
(hh)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise





--------------------------------------------------------------------------------





of such authority after such period would not cause the Performance Compensation
Awards granted to any Grantee for the Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code), in its sole
and absolute discretion, to adjust or modify the calculation of a Performance
Goal for such Performance Period to the extent permitted under Section 162(m) of
the Code in order to prevent the dilution or enlargement of the rights of
Grantees based on the following events:
(i)asset write-downs;
(ii)litigation or claim judgments or settlements;
(iii)the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results;
(iv)any reorganization and restructuring programs;
(v)acquisitions or divestitures;
(vi)any other specific unusual or nonrecurring events, or objectively
determinable category thereof;
(vii)foreign exchange gains and losses; and
(viii)a change in the Company’s fiscal year.
(ii)    “Performance Period” means the one or more periods of time as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Grantee’s right to and the
payment of a Performance Compensation Award.
(jj)    “Plan” means this Calpine Corporation 2017 Equity Incentive Plan.
(kk)    “Related Stock Appreciation Rights” has the meaning set forth in Section
15(a).
(ll)    “Restricted Award” means any Award granted pursuant to Section 14(a).
(mm)    “Restricted Period” has the meaning set forth in Section 14(a).
(nn)    “Retirement”, “Retire” and “Retires” means termination of a Grantee’s
employment or service with the Company and the Affiliates upon or after such
Grantee has attained the age of 60 and has completed ten (10) years of service
with the Company or any of the Affiliates.
(oo)    “Prior Plan” has the meaning set forth in Section 5(a).
(pp)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(qq)    “SAR exercise price” has the meaning set forth in Section 15(a).
(rr)    “Securities Act” means the Securities Act of 1933, as amended.
(ss)    “Share Limit” has the meaning set forth in Section 5(a).
(tt)    “Stock Appreciation Right” means the right pursuant to an award granted
under Section 15 to receive an amount equal to the excess, if any, of (A) the
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the shares of stock covered by such right or such
portion thereof, over (B) the aggregate SAR exercise price of such right or such
portion thereof.
(uu)    “Stock for Stock Exchange” has the meaning set forth in Section 10(c).





--------------------------------------------------------------------------------





(vv)    “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
5.SHARES SUBJECT TO THE PLAN.
(a)Subject to the provisions of Section 17 and subparagraphs (i), (ii), (iii),
(iv) and (v) of this Section 5(a), the number of shares of Common Stock for
which Awards may be granted under the Plan shall be 23,000,000 shares of Common
Stock. Moreover, approximately 387,615 shares of Common Stock that have been
approved by the Company’s stockholders for issuance under the Company’s Amended
and Restated 2008 Equity Incentive Plan (the “Prior Plan”), but which have not
been awarded under the Prior Plan (or have been awarded, but will not be issued
due to expiration, forfeiture, cancellation, settlement in cash in lieu of
shares of Common Stock or otherwise) and which are no longer available for
issuance under the Prior Plan for any reason (including, without limitation, the
termination of the Prior Plan) shall be available for issuance under the Plan in
addition to the 23,000,000 shares of Common Stock reserved hereunder (together,
the “Share Limit”).
(i)For purposes of Awards granted under the Plan, each share subject to an
Option or Stock Appreciation Right granted under the Plan shall reduce such
aggregate number of shares by one (1) share, and each share subject to a
Restricted Award, Other Stock-Based Award or Dividend Equivalent payable in
shares of Common Stock granted under the Plan shall reduce such aggregate number
of shares by two and twenty-two one-hundredths (2.22) shares.
(ii)If, on or prior to the termination of the Plan as provided in Section 28,
any Option or Stock Appreciation Rights granted under the Plan shall have
expired or terminated for any reason without having been exercised in full or
any shares subject to a Restricted Award shall have been forfeited, or any other
Awards for which shares of Common Stock are deliverable are so forfeited, such
unpurchased or forfeited shares covered thereby shall again become available for
the grant of Awards under the Plan (based on the share counting rules set forth
in subparagraph (i) of this Section 5(a)).
(iii)If, on or prior to the termination of the Plan as provided in Section 28,
any shares of Common Stock are subject to (x) an Award that is settled in cash
in lieu of shares of Common Stock, or (y) an Award that is exchanged with the
Committee’s permission, prior to the issuance of shares of Common Stock, for an
Award pursuant to which shares of Common Stock may not be issued, then such
shares shall, in each such case, become available for the grant of Awards under
Plan.
(iv)Any shares of Common Stock that are subject to Awards that may only be
settled in cash shall not reduce such aggregate number of shares of Common Stock
for which Awards may be granted under the Plan.
(v)Notwithstanding anything to the contrary contained herein: (1) shares of
Common Stock tendered in payment of an Option shall not become available for the
grant of Awards under Plan; (2) shares of Common Stock withheld by the Company
to satisfy any tax withholding obligation shall not become available for the
grant of Awards under Plan; and (3) any shares of Common Stock that were subject
to a stock-settled Stock Appreciation Right that were not issued upon the
exercise of such Stock Appreciation Right shall not become available for the
grant of Awards under the Plan.
(b)All shares reserved for issuance under the Plan may be used for Incentive
Stock Options.
(c)No fractional shares of Common Stock may be issued.





--------------------------------------------------------------------------------





(d)The maximum number of shares of Common Stock for or under which or with
respect to which any Award may be granted under the Plan to any individual
during any calendar year is 2,220,000 shares of Common Stock.
(e)The shares to be delivered pursuant to an Award shall be made available, at
the discretion of the Committee, either from authorized but previously unissued
shares as permitted by the Certificate of Incorporation of the Company or from
shares re-acquired by the Company, including shares of Common Stock purchased in
the open market, and shares held in the treasury of the Company.
6.ADMINISTRATION OF THE PLAN.
(a)The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee, as provided in Section 6(e).
(b)The Board shall have the power and authority to select and grant to Grantees
Awards pursuant to the terms of the Plan.
(c)In particular, the Board shall have the authority: (i) to construe and
interpret the Plan and apply its provisions; (ii) to promulgate, amend, and
rescind rules and regulations relating to the administration of the Plan; (iii)
to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan; (iv) to delegate its authority
to one or more Officers of the Company with respect to awards that do not
involve Covered Employees or “insiders” within the meaning of Section 16 of the
Exchange Act; (v) to determine when Awards are to be granted under the Plan and
the applicable Date of Grant; (vi) from time to time to select, subject to the
limitations set forth in the Plan, those Grantees to whom Awards shall be
granted; (vii) to determine the number of shares of Common Stock to be made
subject to each Award; (viii) to determine whether each Option is to be an
Incentive Stock Option or a Nonstatutory Stock Option; (ix) to prescribe the
terms and conditions of each Award, including, without limitation, the exercise
price and medium of payment, vesting provisions and right of repurchase
provisions, and to specify the provisions of the Award Agreement relating to
such grant or sale; (x) to amend any outstanding Awards, including for the
purpose of modifying the time or manner of vesting, or the term of any
outstanding Award; (xi) to determine the duration and purpose of leaves of
absences which may be granted to a Grantee without constituting termination of
their employment for purposes of the Plan, which periods shall be no shorter
than the periods generally applicable to Employees under the Company’s
employment policies; (xii) to make decisions with respect to outstanding Awards
that may become necessary upon a change in corporate control or an event that
triggers anti-dilution adjustments; (xiii) establish special rules applicable to
Awards to Grantees who are foreign nationals, are employed outside the United
States, or both, and grant Awards (or amend existing Awards) in accordance with
those rules to the extent it deems it necessary, appropriate or desirable to
comply with foreign law or practices; and (xiv) to exercise discretion to make
any and all other determinations which it determines to be necessary or
advisable for administration of the Plan. The Board may also modify the purchase
price or the exercise price of any outstanding Award, provided, however, that,
except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares) or as is provided in
Section 17(a), and notwithstanding any other provisions of the Plan, the terms
of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other Awards or Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Options or Stock Appreciation Rights, without, in each
such case, first obtaining approval of the stockholders of the Company of such
amendment or action.
(d)The interpretation and construction of any provision of the Plan or of any
Award granted under it by the Committee shall be final, conclusive and binding
upon all parties, including the Company, its





--------------------------------------------------------------------------------





stockholders and Directors, and the executives and employees of the Company and
its Affiliates. No Director or member of the Committee shall be liable to the
Company, any stockholder, any Grantee or any employee of the Company or its
Affiliates for any action or determination made in good faith with respect to
the Plan or any Award granted under it. No member of the Committee may vote on
any Award to be granted to him or her.
(e)The Committee. (i) The Board may delegate administration of the Plan to a
Committee or Committees of one or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in the Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan. The members of the Committee shall be appointed by
and serve at the pleasure of the Board. From time to time, the Board may
increase or decrease the size of the Committee, add additional members to,
remove members (with or without cause) from, appoint new members in substitution
therefor, and fill vacancies, however caused, in the Committee. The Committee
shall act pursuant to a vote of the majority of its members or, in the case of a
committee comprised of only two members, the unanimous consent of its members,
whether present or not, or by the written consent of the majority of its members
and minutes shall be kept of all of its meetings and copies thereof shall be
provided to the Board. Subject to the limitations prescribed by the Plan and the
Board, the Committee may establish and follow such rules and regulations for the
conduct of its business as it may determine to be advisable.
(ii)    At such time as the Common Stock is required to be registered under
Section 12 of the Exchange Act, in the discretion of the Board, a Committee may
consist solely of two or more Non-Employee Directors who are also Outside
Directors. The Board shall have discretion to determine whether or not it
intends to comply with the exemption requirements of Rule 16b-3 and/or Section
162(m) of the Code. However, if the Board intends to satisfy such exemption
requirements, with respect to Awards to any Covered Employee and with respect to
any insider subject to Section 16 of the Exchange Act, the Committee shall be a
compensation committee of the Board that at all times consists solely of two or
more Non-Employee Directors who are also Outside Directors. Within the scope of
such authority, the Board or the Committee may (A) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Awards to eligible persons who are either (x) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award or (y) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code or (B) delegate to a
committee of one or more members of the Board who are not Non-Employee Directors
the authority to grant Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
option is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors who are also Outside
Directors.
(f)    The expenses of administering the Plan shall be borne by the Company.
7.OPTION PROVISIONS.
(a)Each Option shall be in such form and shall contain such terms and conditions
as the Committee shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. Notwithstanding the foregoing, it is the intention of the Company that
all Options granted hereunder shall be intended to comply





--------------------------------------------------------------------------------





with the provisions and requirements of Section 409A of the Code. The provisions
of separate Options need not be identical, but each Option shall include
(through incorporation of provisions hereof by reference in the Option or
otherwise) the substance of each of the provisions set forth in Sections 8
through 13 of the Plan.
(b)To the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and its Affiliates) exceeds $100,000, the
Options or portions thereof which exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options.
8.OPTION PRICE.
(a)Subject to the provisions of Section 2(c) regarding Ten Percent Stockholders,
the purchase price of the shares of Common Stock covered by each Incentive Stock
Option granted under the Plan shall be not less than 100% of the Fair Market
Value of such shares at the time the Option is granted. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an exercise price lower
than that set forth in the preceding sentence if such Option is granted pursuant
to an assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.
(b)The exercise price of each Nonstatutory Stock Option shall be not less than
100% of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.
(c)The exercise price of any outstanding Options shall not be reduced during the
term of such Options except by reason of an adjustment pursuant to Section 17
hereof (and any such reduction shall be in accordance with Section 409A of the
Code), nor shall the Committee cancel outstanding Options and reissue new
Options at a lower exercise price in substitution for the canceled Options. The
Committee shall take no action with respect to an Option that would be treated
as a repricing under the rules and regulations of the principal U.S. National
Securities Exchange on which the shares of Common Stock are listed without the
approval of the stockholder of the Company.
9.TERM OF OPTIONS. The expiration date of an Option granted under the Plan shall
be as determined by the Committee at the time of grant, provided that each such
Option shall expire not more than ten years after the date such Option was
granted. Subject to the provisions of Section 2(d) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.
10.VESTING; EXERCISE OF OPTIONS.
(a)Each Option shall become exercisable in whole or in part or in installments
at such time or times as the Committee may prescribe at the time the Option is
granted and specify in the Option Agreement. No Option shall be exercisable
after the expiration of ten (10) years from the date on which it was granted and
no Option may be exercised, regardless of vesting, unless and until the Company
has an effective Registration Statement on Form S-8 (or such other applicable
form) on file with the Securities and Exchange Commission (the “SEC”) to
register the sale of its common stock for issuance of shares upon the exercise
of the Option.
(b)The exercise price of Common Stock acquired pursuant to an Option shall be
paid, to the extent permitted by applicable statutes and regulations, either (i)
in cash or by certified or bank check at the time the Option is exercised or
(ii) in the discretion of the Committee, upon such terms as the Committee shall





--------------------------------------------------------------------------------





approve, the exercise price may be paid: (A) by delivery to the Company of other
Common Stock, duly endorsed for transfer to the Company, with a Fair Market
Value on the date of delivery equal to the exercise price (or portion thereof)
due for the number of shares being acquired, or by means of attestation whereby
the Grantee identifies for delivery specific shares of Common Stock that have a
Fair Market Value on the date of attestation equal to the exercise price (or
portion thereof) and receives a number of shares of Common Stock equal to the
difference between the number of shares thereby purchased and the number of
identified attestation shares of Common Stock (a “Stock for Stock Exchange”);
(B) a “cashless” exercise program established with a broker; (C) by reduction in
the number of shares of Common Stock otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate exercise price at the
time of exercise; or (D) in any other form of legal consideration that may be
acceptable to the Committee. Unless otherwise specifically provided in the
Option, the purchase price of Common Stock acquired pursuant to an Option that
is paid by delivery (or attestation) to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company. Notwithstanding the foregoing, during any
period for which the Common Stock is publicly traded (i.e., the Common Stock is
listed on any established stock exchange or a national market system) an
exercise by an executive officer that involves or may involve a direct or
indirect extension of credit or arrangement of an extension of credit by the
Company, directly or indirectly, in violation of Section 402(a) of the
Sarbanes-Oxley Act (codified as Section 13(k) of the Exchange Act) shall be
prohibited with respect to any Award under the Plan.
11.TRANSFERABILITY OF OPTIONS.
(a)An Incentive Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
(b)A Nonstatutory Stock Option may, in the sole discretion of the Committee, be
transferable to a permitted transferee upon written approval by the Committee to
the extent provided in the Option Agreement. A permitted transferee includes: a
transfer by gift or domestic relations order to a member of the Optionholder’s
immediate family (child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships), any person sharing the Optionholder’s household (other
than a tenant or employee), a trust in which these persons have more than 50% of
the beneficial interest, a foundation in which these persons (or the
Optionholder) control the management of assets, and any other entity in which
these persons (or the Optionholder) own more than 50% of the voting interests.
If the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
12.STOCKHOLDER RIGHTS OF OPTIONHOLDER. No Optionholder shall have any rights to
dividends or other rights of a stockholder with respect to shares subject to an
Option prior to the purchase of such shares upon exercise of the Option.
13.TERMINATION OF OPTION.
(a)Except as set forth in an individual agreement with any Optionholder, upon
termination of employment or service with the Company, all unvested Options held
by such Optionholder shall immediately





--------------------------------------------------------------------------------





terminate and all vested options shall remain exercisable until the earlier of
(i) three months after the date of termination of employment or service or (ii)
the expiration of the original term of the Option, except as follows.
(i)Disability. If an Optionholder’s employment or service with the Company is
terminated by reason of Disability, then all unvested Options shall become
immediately vested and exercisable and all vested Options shall remain
exercisable until the earlier of one year after the date of such termination or
the expiration of the original term of the Option.
(ii)Retirement. Unless otherwise set forth in the applicable Award Agreement, if
an Optionholder Retires on or after the one-year anniversary of the date such
Options were granted, then all such unvested Options held by such Optionholder
shall become immediately vested and exercisable and shall remain exercisable
until the earlier of the one-year anniversary of such Optionholder’s date of
Retirement or the expiration of the term of the Option.
(iii)Death. If an Optionholder’s employment or service with the Company is
terminated by reason of death, or if the Optionholder dies during the applicable
three-month or one-year post-termination exercise period described above in this
Section 13(a), then all unvested Options shall become immediately vested and
exercisable and all vested Options and shall remain exercisable until the
earlier of one year after the date of death or the expiration of the original
term of the Option.
(iv)Cause. If a Grantee’s employment or service with the Company is terminated
for “Cause”, then all Options held by the Optionholder, whether vested or
unvested, shall immediately terminate.
(b)Notwithstanding the foregoing, the Committee may, at any time prior to any
termination of such employment or service, determine in its sole discretion that
the exercise of any Option after termination of such employment or other
relationship with the Company shall be subject to satisfaction of the conditions
precedent that the Optionholder refrain from engaging, directly or indirectly,
in any activity which is competitive with any activity of the Company or any of
its Affiliates thereof and from otherwise acting, either prior to or after
termination of such employment or other relationship, in any manner inimical or
in any way contrary to the best interests of the Company and that the
Optionholder furnish to the Company such information with respect to the
satisfaction of the foregoing condition precedent as the Committee shall
reasonably request.
(c)An Optionholder under the Plan may make a written designation of a
beneficiary in a manner prescribed by the Company. Such beneficiary, or if no
such designation of any beneficiary has been made, the legal representative of
such Optionholder or such other person entitled thereto as determined by a court
of competent jurisdiction, may exercise, in accordance with and subject to the
provisions of this Section 13, any unterminated and unexpired Option granted to
such Optionholder to the same extent that the Optionholder himself or herself
could have exercised such Option were he alive or able; provided, however, that
no Option granted under the Plan shall be exercisable for more shares than the
Optionholder could have purchased thereunder on the date his or her employment
by, or other relationship with, the Company and its Affiliates was terminated.
14.RESTRICTED AWARDS.
(a)A Restricted Award is an Award of actual shares of Common Stock (“Restricted
Stock”) or hypothetical Common Stock units (“Restricted Stock Units”) having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock, which may, but need not, provide that such Restricted Award may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the “Restricted Period”) as the Committee
shall determine. Any Award which is hedged in any manner will immediately be
forfeited.





--------------------------------------------------------------------------------





(b)Each Grantee granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Grantee pending the
release of the applicable restrictions, the Committee may require the Grantee to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable and (ii) the appropriate blank
stock power with respect to the Restricted Stock covered by such agreement. If a
Grantee shall fail to execute an agreement evidencing an Award of Restricted
Stock and, if applicable, an escrow agreement and stock power, the Award shall
be null and void. Subject to the restrictions set forth in the Award Agreement,
the Grantee generally shall have the rights and privileges of a stockholder as
to such Restricted Stock, including the right to vote such Restricted Stock. At
the discretion of the Committee, cash dividends and stock dividends with respect
to the Restricted Stock may be withheld by the Company for the Grantee’s
account, and interest may be credited on the amount of the cash dividends
withheld at a rate and subject to such terms as determined by the Committee. The
cash dividends or stock dividends so withheld by the Committee and attributable
to any particular share of Restricted Stock (and earnings thereon, if
applicable) shall be distributed to the Grantee in cash or, at the discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends, if applicable, upon the release of restrictions on
such share and, if such share is forfeited, the Grantee shall have no right to
such dividends.
(c)The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Common Stock) may be credited with cash and stock dividends paid by the
Company in respect of one share of Common Stock (“Dividend Equivalents”). At the
discretion of the Committee, Dividend Equivalents may be withheld by the Company
for the Grantee’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Committee. Dividend Equivalents credited to a Grantee’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed in cash or, at the discretion of the Committee,
in shares of Common Stock having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Grantee upon settlement
of such Restricted Stock Unit and, if such Restricted Stock Unit is forfeited,
the Grantee shall have no right to such Dividends Equivalents.
(d)Restricted Stock awarded to a Grantee shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (i)
if an escrow arrangement is used, the Grantee shall not be entitled to delivery
of the stock certificate; (ii) the shares shall be subject to the restrictions
on transferability set forth in the Award Agreement; (iii) the shares shall be
subject to forfeiture to the extent provided in the applicable Award Agreement;
and (iv) to the extent such shares are forfeited, the stock certificates shall
be returned to the Company, and all rights of the Grantee to such shares and as
a stockholder with respect to such shares shall terminate without further
obligation on the part of the Company.
(e)Restricted Stock Units awarded to any Grantee shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Grantee to such Restricted Stock Units shall
terminate without further obligation on the part of the Company and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.
(f)Upon termination of a Grantee’s employment with or service to the Company or
any of its Affiliates (including by reason of such Affiliate ceasing to be an
Affiliate of the Company), during the applicable





--------------------------------------------------------------------------------





Restricted Period, Restricted Stock and Restricted Stock Unit shall be
forfeited; provided that in the event such termination is by reason of
Disability or death of the Grantee at any time during the Restricted Period
applicable to any outstanding Restricted Stock and Restricted Stock Units held
by the Grantee, the Restricted Period and the restrictions imposed in accordance
with the Plan and the applicable Award Agreement on such Restricted Stock and
Restricted Stock Units shall immediately lapse (for the avoidance of doubt, in
the case of any Restricted Stock or Restricted Stock Units that are subject to
any Performance Goals, such Awards shall be deemed earned at 100% of the
applicable target, and, in the case of such Restricted Stock Units, such
Restricted Stock Units shall be paid or settled within 60 days after the date of
such termination based on the Fair Market Value of the Common Stock as of the
date of such termination; provided further, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock or
Restricted Stock Unit will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock or Restricted
Stock Unit.
(g)Unless otherwise set forth in the applicable Award Agreement, if a Grantee
who holds an outstanding Award of Restricted Stock (which is not a Performance
Compensation Award) is, or becomes, eligible to Retire, the Restricted Period
applicable to such Award shall expire in its entirety on the later to occur of:
(i) the date such Grantee initially becomes eligible to Retire and (ii) the
one-year anniversary of the date such Award was granted.
(h)With respect to Restricted Stock and Restricted Stock Units, the Restricted
Period shall commence on the Date of Grant and end at the time or times set
forth on a schedule established by the Committee in the applicable Award
Agreement.
(i)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in this Section 14 and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Grantee, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (to the nearest full
share) and any cash dividends or stock dividends credited to the Grantee’s
account with respect to such Restricted Stock and the interest thereon, if any.
Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Grantee, or his
beneficiary, without charge, one share of Common Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section 14(c)
hereof and the interest thereon or, at the discretion of the Committee, in
shares of Common Stock having a Fair Market Value equal to such Dividend
Equivalents’ interest thereon, if any; provided, however, that, if explicitly
provided in the applicable Award Agreement, the Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock for Vested Units. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Vested Unit.
(j)Each certificate representing Restricted Stock awarded under the Plan shall
bear a legend in the form the Company deems appropriate.
15.STOCK APPRECIATION RIGHTS.
(a)A stock appreciation right means the right pursuant to an Award granted under
this Section 15 to receive an amount equal to the excess, if any, of (i) the
aggregate Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of Common Stock covered by such
right or such portion thereof, over (ii) the aggregate exercise price of such
right or portion thereof (the “SAR





--------------------------------------------------------------------------------





exercise price”) which shall be at least 100% of the Fair Market Value of such
shares at the time the Stock Appreciation Right is granted (a “Stock
Appreciation Right”). Stock Appreciation Rights may be granted either alone
(“Free Standing Rights”) or in conjunction with all or part of any Option
granted under the Plan (“Related Stock Appreciation Rights”). Related Stock
Appreciation Rights may be granted either at or after the time of the grant of
such Option. In the case of an Incentive Stock Option, Related Stock
Appreciation Rights may be granted only at the time of the grant of the
Incentive Stock Option. The Committee shall determine the Grantee to whom, and
the time or times at which, grants of Stock Appreciation Rights shall be made;
the number of shares of Common Stock to be awarded, the price per share, and all
other conditions of Stock Appreciation Rights. Notwithstanding the foregoing, no
Related Stock Appreciation Right may be granted for more shares than are subject
to the Option to which it relates and any Stock Appreciation Right must be
granted with an exercise price not less than the Fair Market Value of Common
Stock on the date of grant. The number of shares of Common Stock subject to the
Stock Appreciation Right must be fixed on the date of grant of the Stock
Appreciation Right, and the right must not include any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise of the right. The provisions of Stock Appreciation Rights need not be
the same with respect to each Grantee. Stock Appreciation Rights granted under
the Plan shall be subject to the following terms and conditions set forth in
this Section 15 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable,
as set forth in the applicable Award Agreement.
(b)The Grantee of a Stock Appreciation Right shall not have any rights with
respect to such Award, unless and until such recipient has executed an Award
Agreement and delivered a fully executed copy thereof to the Company. Grantees
who are granted Stock Appreciation Rights shall have no rights as stockholders
of the Company with respect to the grant or exercise of such rights.
(c)The expiration date of a Free Standing Right granted under the Plan shall be
as determined by the Committee at the time of grant, provided that each Free
Standing Right shall expire not more than ten years after the date such Free
Standing Right was granted, and provided further that Free Standing Rights shall
be exercisable at such time or times and subject to such other terms and
conditions as shall be determined by the Committee at or after grant.
(d)Related Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Options to which they relate shall be
exercisable in accordance with the provisions of Section 10 above and this
Section 15 of the Plan.
(e)Upon the exercise of a Free Standing Right, the Grantee shall be entitled to
receive up to, but not more than, that number of shares of Common Stock equal in
value to the excess of the Fair Market Value as of the date of exercise over the
price per share specified in the Free Standing Right (which price shall be no
less than 100% of the Fair Market Value on the date of grant) multiplied by the
number of shares of Common Stock in respect of which the Free Standing Right is
being exercised, with the Committee having the right to determine the form of
payment.
(f)Upon exercise thereof, the Grantee of a Stock Appreciation Right shall be
entitled to receive from the Company, an amount equal to the product of (i) the
excess of the Fair Market Value, on the date of such written request, of one
share of Common Stock over the “SAR exercise price” per share specified in such
Stock Appreciation Right or its related Option, multiplied by (ii) the number of
shares for which such Stock Appreciation Right shall be exercised. Payment with
respect to the exercise of a Stock Appreciation Right that satisfies the
requirements of Section 15(a) shall be paid on the date of exercise and made in
shares of Common Stock (with or without restrictions as to substantial risk of
forfeiture and transferability, as determined by the Committee in its sole
discretion), valued at Fair Market Value on the date of exercise. Payment may be
made in the form of shares of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), cash or a combination thereof, as





--------------------------------------------------------------------------------





determined by the Committee. Fractional shares resulting from the exercise of a
Stock Appreciation Right pursuant to this Section 15 shall be settled in cash.
(g)The exercise price of a Free Standing Right shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of one share
of Common Stock on the Date of Grant of such Stock Appreciation Right. A Related
Stock Appreciation Right granted simultaneously with or subsequent to the grant
of an Option and in conjunction therewith or in the alternative thereto shall
have the same exercise price as the related Option, shall be transferable only
upon the same terms and conditions as the related Option, and shall be
exercisable only to the same extent as the related Option; provided, however,
that a Stock Appreciation Right, by its terms, shall be exercisable only when
the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 15(a) are
satisfied.
(h)Upon any exercise of a Stock Appreciation Right, the number of shares of
Common Stock for which any related Option shall be exercisable shall be reduced
by the number of shares for which the Stock Appreciation Right shall have been
exercised. The number of shares of Common Stock for which a Stock Appreciation
Right shall be exercisable shall be reduced upon any exercise of any related
Option by the number of shares of Common Stock for which such Option shall have
been exercised.
(i)Stock Appreciation Rights shall be transferable only when and to the extent
that an Option would be transferable under Section 11 of the Plan.
(j)Except as otherwise set forth in an Award Agreement with a Grantee, upon
termination of employment or service, any outstanding Stock Appreciation Rights
shall be governed by the same principles relating to Options as set forth in
Section 13 hereof.
16.OTHER STOCK-BASED AWARDS.
(a)The Committee is authorized to grant Awards to Grantee in the form of Other
Stock-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan and as evidenced by an Award Agreement. Other Stock-Based
Awards shall include a right or other interest granted to a Grantee under the
Plan that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of Common Stock,
including but not limited to dividend equivalents or performance units, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms or conditions as determined by the
Committee. The Committee shall determine the terms and conditions of such Other
Stock-Based Awards, consistent with the terms of the Plan, at the date of grant
or thereafter, including any Performance Goals and Performance Periods. Common
Stock or other securities or property delivered pursuant to an Award in the
nature of a purchase right granted under this Section 16 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, shares of Common Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.
17.ADJUSTMENT OF AND CHANGES IN CAPITALIZATION.
(a)In the event that the outstanding shares of Common Stock shall be changed in
number or class by reason of split-ups, combinations, mergers, consolidations or
recapitalizations, or by reason of stock dividends, the number or class of
shares which thereafter may be issued pursuant to Awards granted under the Plan,
both in the aggregate and as to any individual, and the number and class of
shares then subject to Awards theretofore granted and the price per share
payable upon exercise of Options theretofore granted and the exercise price per
share of Stock Appreciation Rights theretofore granted shall be adjusted so as
to reflect such change,





--------------------------------------------------------------------------------





all as determined by the Committee. In the event there shall be any other change
in the number or kind of the outstanding shares of Common Stock, or of any stock
or other securities or property into which such Common Stock shall have been
changed, or for which it shall have been exchanged, then if the Committee shall
determine that such change equitably requires an adjustment in any outstanding
Award theretofore granted or which may be granted under the Plan, such
adjustment shall be made in accordance with such determination. Any adjustment
in Incentive Stock Options under this Section 17 shall be made only to the
extent not constituting a “modification” within the meaning of Section 424(h)(3)
of the Code, and any adjustments under this Section 17 shall be made in a manner
which does not adversely affect the exemption provided pursuant to Rule 16b-3 or
otherwise result in a violation of Section 409A of the Code. Further, with
respect to Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, such adjustments or substitutions shall be made only
to the extent that the Committee determines that such adjustments or
substitutions may be made without causing the Company to be denied a tax
deduction on account of Section 162(m) of the Code.
(b)Notice of any adjustment shall be given by the Company to each Grantee with
an Award which shall have been so adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.
(c)Fractional shares resulting from any adjustment of Awards pursuant to this
Section 17 may be settled in cash or otherwise as the Committee may determine.
(d)Notwithstanding the above, in the event of any of the following: (i) the
Company is merged or consolidated with another corporation or entity and, in
connection therewith, consideration is received by stockholders of the Company
in a form other than stock or other equity interests of the surviving entity or
outstanding Awards are not to be assumed upon consummation of the proposed
transaction; (ii) all or substantially all of the assets of the Company are
acquired by another person; (iii) the reorganization or liquidation of the
Company; or (iv) the Company shall enter into a written agreement to undergo an
event described in clause (i), (ii) or (iii) above, then the Committee may, in
its discretion and upon at least ten (10) days’ advance notice to the affected
persons, cancel any outstanding Awards and cause the holders thereof to be paid,
in cash, stock or other property, or any combination thereof, the value of such
Awards based upon the price per share of Common Stock received or to be received
by other stockholders of the Company in the event. The terms of this Section 17
may be varied by the Committee in any particular Award Agreement.
18.CHANGE IN CONTROL. In the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may, in its sole
discretion, take any action with respect to all or any portion of a particular
outstanding Award or Awards, including, but not limited to, the following:
(a)make any outstanding Option, Stock Appreciation Right or other Award (as
applicable), that is not then exercisable, exercisable as to all or any portion
of the shares of Common Stock covered thereby as of a time prior to the Change
in Control;
(b)make all or any portion of the restrictions applicable to any outstanding
Award (including the restricted period applicable to any outstanding shares of
Common Stock underlying Restricted Stock or Restricted Stock Units Awards) lapse
as of a time prior to the Change in Control (including a waiver of any
applicable performance goals);
(c)with respect to Performance Compensation Awards, all incomplete Performance
Periods in respect of such Award in effect on the date the Change in Control
occurs shall end on the date of such change and the Committee shall (i)
determine the extent to which Performance Goals with respect to each such
Performance Period have been met and (ii) cause to be paid to the applicable
participant partial or full Awards with respect to Performance Goals for each
such Performance Period based upon the Committee’s determination





--------------------------------------------------------------------------------





of the degree of attainment of Performance Goals or, if not determinable,
assuming that the applicable “target” levels of performance have been attained,
or on such other basis determined by the Committee;
(d)settle Awards previously deferred;
(e)adjust, substitute, convert, settle and/or terminate outstanding Awards as
the Committee, in its sole discretion, deems appropriate and consistent with the
Plan’s purposes; and
(f)in the case of any Award with an exercise price that equals or exceeds the
price paid for a share of Common Stock in connection with the Change in Control,
the Committee may cancel the Award without the payment of consideration
therefor.
To the extent practicable, any actions taken by the Committee under this Section
18 may occur in a manner and at a time which allows affected participants the
ability to participate in the Change in Control transactions with respect to the
shares of Common Stock subject to their Awards. In addition, in the event of a
Change in Control, the Committee may, in its sole discretion and upon at least
ten (10) days’ advance notice to the affected persons, cancel any outstanding
Awards and pay to the holders thereof, in cash or stock, or any combination
thereof, the value of such Awards based upon the price per share of Common Stock
received or to be received by other stockholders of the Company in such Change
in Control.
19.SECURITIES ACTS REQUIREMENTS.
(a)No Option granted pursuant to the Plan shall be exercisable in whole or in
part, and the Company shall not be obligated to sell any shares of Common Stock
subject to any such Option, if such exercise and sale or issuance would, in the
opinion of counsel for the Company, violate the Securities Act or other Federal
or state statutes having similar requirements, as they may be in effect at that
time; and each Option shall be subject to the further requirement that, at any
time that the Committee shall determine, in their respective discretion, that
the listing, registration or qualification of the shares of Common Stock subject
to such Option under any securities exchange requirements or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of such Option or the issuance of shares thereunder, such Option may not be
exercised or issued, as the case may be, in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
(b)As a condition to the issuance of any Award that may be settled in shares of
Common Stock under the Plan, the Committee may require the Grantee to furnish a
written representation that he or she is acquiring such Award for investment and
not with a view to distribution of the shares to the public and a written
agreement restricting the transferability of the shares of such Award, and may
affix a restrictive legend or legends on the face of the certificate
representing such shares. Such representation, agreement and/or legend shall be
required only in cases where in the opinion of the Committee and counsel for the
Company, it is necessary to enable the Company to comply with the provisions of
the Securities Act or other Federal or state statutes having similar
requirements, and any stockholder who gives such representation and agreement
shall be released from it and the legend removed at such time as the shares to
which they applied are registered or qualified pursuant to the Securities Act or
other Federal or state statutes having similar requirements, or at such other
time as, in the opinion of the Committee and counsel for the Company, the
representation and agreement and legend cease to be necessary to enable the
Company to comply with the provisions of the Securities Act or other Federal or
state statutes having similar requirements.
20.DISQUALIFYING DISPOSITIONS. Any Grantee who shall make a “disposition” (as
defined in Section 424 of the Code) of all or any portion of shares of Common
Stock acquired upon exercise of an Incentive Stock Option within two years from
the Date of Grant of such Incentive Stock Option or within one





--------------------------------------------------------------------------------





year after the issuance of the shares of Common Stock acquired upon exercise of
such Incentive Stock Option shall be required to immediately advise the Company
as to the occurrence of the sale and the price realized upon the sale of such
shares of Common Stock.
21.COMPLIANCE WITH SECTION 162(m) OF THE CODE.
(a)The Committee shall have the authority, at the time of grant of any Award
described in the Plan (other than Options and Stock Appreciation Rights granted
with an exercise price or grant price, as the case may be, equal to or greater
than the Fair Market Value per share of Stock on the date of grant), to
designate such Award as a “Performance Compensation Award” in order to qualify
such Award as “performance-based compensation” under Section 162(m) of the Code.
(b)The Committee will, in its sole discretion, designate within the first 90
days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code) which Grantees will be eligible
to receive Performance Compensation Awards in respect of such Performance
Period. However, designation of a Grantee eligible to receive an Award hereunder
for a Performance Period shall not in any manner entitle the Grantee to receive
payment in respect of any Performance Compensation Award for such Performance
Period. The determination as to whether or not such Grantee becomes entitled to
payment in respect of any Performance Compensation Award shall be decided solely
in accordance with the provisions of this Section 21. Moreover, designation of a
Grantee eligible to receive an Award hereunder for a particular Performance
Period shall not require designation of such Grantee eligible to receive an
Award hereunder in any subsequent Performance Period and designation of one
person as a Grantee eligible to receive an Award hereunder shall not require
designation of any other person as a Grantee eligible to receive an Award
hereunder in such period or in any other period.
(c)With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply to the Company and the Performance
Formula. Within the first 90 days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code),
the Committee shall, with regard to the Performance Compensation Awards to be
issued for such Performance Period, exercise its discretion with respect to each
of the matters enumerated in the immediately preceding sentence of this Section
21(c) and record the same in writing.
(d)Payment of Performance Compensation Awards.
(i)Unless otherwise provided in the applicable Award Agreement, a Grantee must
be employed by the Company on the last day of a Performance Period to be
eligible for payment in respect of a Performance Compensation Award for such
Performance Period.
(ii)A Grantee shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) the Performance Formula as applied against such
Performance Goals determines that all or some portion of such Grantee’s
Performance Compensation Award has been earned for the Performance Period.
(iii)Following the completion of a Performance Period, the Committee shall
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Period have been achieved and, if so, calculate and certify
in writing that amount of the Performance Compensation Awards earned for the
period based upon the Performance Formula. The Committee shall then determine
the actual size of each Grantee’s Performance Compensation Award for the
Performance Period and, in so doing, may apply Negative Discretion in accordance
with Section 21(d)(iv) hereof, if and when it deems appropriate.





--------------------------------------------------------------------------------





(iv)In determining the actual size of an individual Performance Compensation
Award for a Performance Period, the Committee may reduce or eliminate the amount
of the Performance Compensation Award earned under the Performance Formula in
the Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained; or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 21(d)(vi) of
the Plan.
(v)Performance Compensation Awards granted for a Performance Period shall be
paid to Grantees as soon as administratively practicable following completion of
the certifications required by this Section 21.
(vi)Subject to the adjustment provisions of Section 17, notwithstanding any
provision contained in the Plan to the contrary, the maximum Performance
Compensation Award payable to any one Grantee under the Plan for a Performance
Period is 2,220,000 shares of Common Stock or, in the event such Performance
Compensation Award is paid in cash, the equivalent cash value thereof on the
first or last day of the Performance Period to which such Award relates, as
determined by the Committee. Furthermore, any Performance Compensation Award
that has been deferred shall not (between the date as of which the Award is
deferred and the payment date) increase (A) with respect to Performance
Compensation Award that is payable in cash, by a measuring factor for each
fiscal year greater than a reasonable rate of interest set by the Committee or
(B) with respect to a Performance Compensation Award that is payable in shares
of Common Stock, by an amount greater than the appreciation of a share of Common
Stock from the date such Award is deferred to the payment date.
22.WITHHOLDING OBLIGATIONS. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Grantee may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Grantee by the Company) or by a combination of such means: (a) tendering
a cash payment; (b) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Grantee as a result of
the exercise or acquisition of Common Stock under the Award, provided, however,
that no shares of Common Stock are withheld with a value exceeding the minimum
amount of tax required to be withheld by law; or (c) delivering to the Company
previously owned and unencumbered shares of Common Stock of the Company.
23.AMENDMENT OF THE PLAN AND AWARDS.
(a)The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part. However, except as provided in Section
17 relating to adjustments upon changes in Common Stock and Section 23(c), no
amendment shall be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy any applicable law or
securities exchange listing requirements. At the time of such amendment, the
Board shall determine, upon advice from counsel, whether such amendment will be
contingent on stockholder approval.
(b)The Board may, in its sole discretion, submit any other amendment to the Plan
for stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of Section 162(m) of the Code and the
regulations thereunder regarding the exclusion of performance-based compensation
from the limit on corporate deductibility of compensation paid to certain
executive officers.
(c)It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible Employees with the
maximum benefits provided or to be





--------------------------------------------------------------------------------





provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options or to the nonqualified deferred
compensation provisions of Section 409A of the Code and/or to bring the Plan
and/or Awards granted under it into compliance therewith.
(d)Notwithstanding the foregoing, no amendment to or termination of the Plan
shall affect adversely any of the rights of any Grantee, without such Grantee’s
consent in writing. All changes described in this paragraph are at the sole
discretion of the Board, may be made at any time, and may have a retroactive
effective date.
(e)The Board at any time, and from time to time, may amend the terms of any one
or more Awards; provided, however, that the Board may not effect any amendment
which would otherwise constitute an impairment of the rights under any Award
unless (a) the Company requests the consent of the Grantee and (b) the Grantee
consents in writing.
24.GENERAL PROVISIONS.
(a)No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Grantee any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without Cause or (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.
(b)Minimum Vesting. Except as otherwise provided in the Plan, each Award shall
be subject to a minimum vesting period of at least one (1) year commencing from
the grant date, and, with respect to Awards that vests upon the attainment of
Performance Goals, a Performance Period that is no less than twelve (12) months.
Notwithstanding the foregoing, a maximum of 5% of the aggregate number of shares
of Common Stock available for issuance under the Plan may be issued as Awards
that do not comply with the applicable one (1) year minimum vesting requirements
set forth in the Plan. For the purpose of clarity, this Section 24(b) will not
prevent the Committee from accelerating the vesting of any Award in accordance
with any of the provisions set forth in the Plan.
(c)No Stockholder Rights; Dividend Equivalents. The Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock represented by any Award
(other than as provided with respect to Awards of Restricted Stock) unless and
until such time as shares of Common Stock represented by such vested Awards have
been delivered to the Grantee. The Grantee will have no right to receive, or
otherwise with respect to, any Dividend Equivalents until such time, if ever,
any Award to which such Dividend Equivalents relate shall have become vested.
(d)Non-Uniform Determinations. The Committee’s determinations under the Plan and
Award Agreements need not be uniform and any such determinations may be made by
it selectively among persons who receive, or are eligible to receive, Awards
under the Plan (whether or not such persons are similarly situated). Without
limiting the generality of the foregoing, the Committee will be entitled, among
other things, to make non-uniform and selective determinations under Award
Agreements, and to enter into non-uniform and selective Award Agreements, as to
(a) the persons to receive Awards, (b) the terms and provisions of Awards and
(c) whether a Grantee’s employment has been terminated for purposes of the Plan.
(e)Section 409A of the Code. If the Board (or its delegate) determines in its
discretion that an Award is determined to be “nonqualified deferred
compensation” subject to Section 409A of the Code, and that Grantee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations





--------------------------------------------------------------------------------





and other guidance issued thereunder, then the exercise or distribution of such
Award upon a separation from service may not be made before the date which is
six months after the date the Grantee separates from service with the Company or
any of its Affiliates. Notwithstanding any other provision contained herein,
terms such as “termination of service,” “termination of employment” and
“termination of engagement” shall mean a “separation from service” within the
meaning of Section 409A of the Code, to the extent any exercise or distribution
hereunder could be deemed “non-qualified deferred compensation” for purposes
thereof.
(f)Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 so that Grantees will be entitled to the benefit of Rule 16b-3, or any
other rule promulgated under Section 16 of the Exchange Act, and will not be
subject to short-swing liability under Section 16 of the Exchange Act.
Accordingly, if the operation of any provision of the Plan would conflict with
the intent expressed in this Section 24(f), such provision to the extent
possible shall be interpreted and/or deemed amended so as to avoid such
conflict.
(g)Section 162(m). To the extent the Committee issues any Award that is intended
to be exempt from the application of Section 162(m) of the Code, the Committee
may, without stockholder or grantee approval, amend the Plan or the relevant
Award Agreement retroactively or prospectively to the extent it determines
necessary in order to comply with any subsequent clarification of Section 162(m)
of the Code required to preserve the Company’s Federal income tax deduction for
compensation paid pursuant to any such Award.
(h)Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Grantee then owes to the Company and any amounts the Committee
otherwise deems appropriate pursuant to any tax equalization policy or
agreement. Notwithstanding the foregoing, if an Award provides for the deferral
of compensation within the meaning of Section 409A of the Code, the Committee
will have no right to offset against its obligation to deliver shares of Common
Stock (or other property or cash) under the Plan or any Award Agreement if such
offset could subject the Grantee to the additional tax imposed under Section
409A of the Code in respect of an outstanding Award.
(i)Clawback. The Committee may, in its discretion, specify in an Award Agreement
or a policy that will be deemed incorporated into an Award Agreement by
reference (regardless of whether such policy is established before or after the
date of such Award Agreement), that a Grantee’s rights, payments, and benefits
with respect to an Award shall be subject to reduction, cancellation,
forfeiture, rescission or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting, restrictions or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment or service with or without Cause, breach
of noncompetition, confidentiality, or other restrictive covenants that may
apply to the Grantee, or restatement of the Company’s financial statements to
reflect adverse results from those previously released financial statements, as
a consequence of errors, omissions, fraud, or misconduct.
25.CHANGES IN LAW. The Board may amend the Plan and any outstanding Awards
granted thereunder in such respects as the Board shall, in its sole discretion,
deem advisable in order to incorporate in the Plan or any such Awards any new
provision or change designed to comply with or take advantage of requirements or
provisions of the Code or any other statute, or Rules or Regulations of the
Internal Revenue Service or any other Federal or state governmental agency
enacted or promulgated after the adoption of the Plan.





--------------------------------------------------------------------------------





26.LEGAL MATTERS.
(a)No past, present or future Director, Officer or employee of the Company will
have any liability to any person (including any Grantee) for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award. Each such Director, Officer or employee of the Company will
be indemnified and held harmless by the Company against and from (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such person in connection with or resulting from any action, suit
or proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award Agreement, in each case, in good faith and (ii) any and all amounts
paid by such person, with the Company’s approval, in settlement thereof, or paid
by such person in satisfaction of any judgment in any such action, suit or
proceeding against such person, provided that the Company will have the right,
at its own expense, to assume and defend any such action, suit or proceeding
and, once the Company gives notice of its intent to assume the defense, the
Company will have sole control over such defense with counsel of the Company’s
choice. The foregoing right of indemnification will not be available to a person
to the extent that a court of competent jurisdiction in a final judgment or
other final adjudication, in either case, not subject to further appeal,
determines that the acts or omissions of such person giving rise to the
indemnification claim resulted from such person’s bad faith, fraud or willful
misconduct. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which persons may be entitled under the
Company’s Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.
(b)This Plan and all determinations made and actions taken pursuant hereto shall
be governed by the law of Delaware, applied without giving effect to any
conflicts-of-law principles, and construed accordingly.
27.ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole discretion,
deliver any documents related to the Award by electronic means. To participate
in the Plan, a Grantee consents to receive all applicable documentation by
electronic delivery and through an on-line (and/or voice activated) system
established and maintained by the Company or a third party vendor designated by
the Company.
28.TERMINATION OR SUSPENSION OF THE PLAN. The Plan shall terminate on the
earliest of (a) the tenth anniversary of the Effective Date or (b) such earlier
time as the Board may determine. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
23(a) hereof. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated. Unless the Company determines to submit
Section 21 of the Plan and the definition of “Performance Goal” and “Performance
Criteria” to the Company’s stockholders at the first stockholder meeting that
occurs in the fifth year following the year in which the Plan was last approved
by stockholders (or any earlier meeting designated by the Board), in accordance
with the requirements of Section 162(m) of the Code, and such stockholder
approval is obtained, then no further Performance Compensation Awards shall be
made to Covered Employees under Section 21 after the date of such annual
meeting, but the Plan may continue in effect for Awards to Grantees not in
accordance with Section 162(m) of the Code.





